Citation Nr: 0820214	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-30 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder.

2.  Entitlement to service connection for generalized 
osteoarthritis.

3.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
September 1962 to December 1982.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2004 rating decision by the Chicago, Illinois, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
March 2008, a Travel Board hearing was held before the 
undersigned; a transcript of the hearing is associated with 
the claims file.

The issue of service connection for a left shoulder disorder 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action is required on his part.


FINDINGS OF FACT

1.  At the March 2008 Travel Board hearing the veteran 
indicated that he wished to withdraw his appeal in the matter 
of service connection for a prostate disorder; there is no 
question of law or fact remaining before the Board in that 
matter.

2.  A generalized arthritis was not manifested in service or 
in the first postservice year; and the preponderance of the 
evidence is against a finding that any current generalized 
arthritis is etiologically related to the veteran's service.






CONCLUSIONS OF LAW

1.  The veteran has withdrawn his Substantive Appeal in the 
matter of entitlement to service connection for a prostate 
disorder.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 20.202, 20.204 (2007).

2.  Service connection for generalized osteoarthritis is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters:  Prostate Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his or her authorized representative. 38 
C.F.R. § 20.204.

In transcribed testimony before the undersigned in March 
2008, the veteran withdrew his appeal in the matter of 
service connection for a prostate disorder.  Hence, there is 
no allegation of error of fact or law for appellate 
consideration on that issue.  Accordingly, the Board does not 
have jurisdiction to consider an appeal in that matter, and 
the appeal in that matter must be dismissed without 
prejudice.

II.  Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim of service connection 
for generalized osteoarthritis.  Letters from the RO in 
October 2003 and December 2005 explained what the evidence 
needed to show to substantiate the claim.  They also 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and would make reasonable 
efforts to obtain records not held by a federal agency, but 
that it was the veteran's responsibility to make sure that VA 
received all requested records not in the possession of a 
federal department or agency.  The January 2004 rating 
decision and a July 2005 statement of the case (SOC) provided 
the text of applicable regulations and explained what the 
evidence showed and why the claim was denied.

A March 2006 letter provided notice regarding disability 
ratings and effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)).  However, such notice is 
not critical because the rating of a disability and effective 
date of an award have no significance when service connection 
is denied.

The veteran is not prejudiced by any technical notice 
deficiency that may have occurred along the way, and no 
further notice is required.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding VA's duty, the RO has obtained the veteran's 
service medical records (SMRs)as well as relevant VA and 
private medical records.  The veteran has not identified any 
pertinent records that remain outstanding.  He has not been 
provided with a VA examination to address his generalized 
osteoarthritis claim; however review of the record indicates 
such examination is not necessary.  The record does not show 
inservice evidence of the disability; there is no true 
indication that current osteoarthritis might be related to 
service nearly two decades earlier.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  Service connection may not be based 
on a resort to pure speculation or even remote possibility.  
See 38 C.F.R. § 3.102.  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 
38 USCA 5103A(a)(2).  Accordingly, the Board finds that VA 
has satisfied its duties to notify and to assist pursuant to 
the VCAA.  It is not prejudicial to the appellant for the 
Board to proceed to decide the issue addressed on the merits.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

III.  Factual Background

The veteran's SMRs do not show any complaints, findings, or 
diagnoses of generalized osteoarthritis, or of arthritis of 
any joint.  His service retirement examination in November 
1982 noted normal spine, upper and lower extremity, and other 
musculoskeletal examinations.  

A December 2001 private treatment record noted a valgus 
deformity of both knees, with a diagnosis of osteoarthritis 
involving the lateral compartment of the left knee.  
Osteoarthritis of both knees was noted in a private treatment 
record dated in February 2002.  VA outpatient records dated 
in July 2005 include a notation of degenerative joint 
disease, "mostly [bilateral] knees."

IV.  Legal Criteria and Analysis

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Arthritis may be presumed to 
have been incurred in service, if it is manifested to a 
degree of 10 percent or more within one year from separation 
from active service, even though there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Joint examinations during service were within normal limits.  
The first postservice evidence of osteoarthritis is in 
December 2001, approximately 19 years after the veteran's 
separation from service.  Such a lengthy interval of time 
between service and the initial postservice clinical 
manifestation of a disability for which service connection is 
sought is, of itself, a factor weighing against a finding 
that a disability is service connected.  Accordingly, service 
connection for a generalized osteoarthritis on a direct 
basis, i.e., that it was incurred or aggravated in service, 
is not warranted.  There is no basis for service-connecting 
generalized osteoarthritis on a presumptive basis, as it was 
not manifested in the first postservice year.

There is no medical opinion of record that relates the 
veteran's current osteoarthritis to any event of his active 
service.  His own contentions in this regard are not 
competent evidence, as he is a layperson, untrained in 
determining medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The Board has considered the 
doctrine of affording the veteran the benefit of any existing 
doubt; however, the preponderance of the evidence is against 
this claim.  Hence, the claim must be denied.


ORDER

The appeal in the matter of entitlement to service connection 
for a prostate disorder is dismissed.

Service connection for generalized osteoarthritis is denied.
REMAND

The veteran contends that he has a left shoulder disability 
that is related to an injury during service.  The record 
shows that he had diagnoses of a frozen shoulder and left 
shoulder capsulitis following a fall on his left shoulder in 
August 2002.  At the Travel Board hearing, the veteran 
indicated that he was treated for a left shoulder disability 
at the Hines VA Hospital in approximately 1986.  As any 
records of such treatment are constructively of record and 
may be pertinent to his claim, but are not associated with 
the claims file, they must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association 
with his claims file complete clinical 
records of all VA treatment the veteran 
received for a left shoulder disability in 
the 1980s (and specifically 1986) from the 
Edward J. Hines, Jr., VA Hospital.  The RO 
should also undertake any further 
development suggested by any evidence 
received.

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  

______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


